Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (this “Agreement”) dated as of January 31,
2014, will be effective as of the lapse of the Revocation Period set forth in
Section 9 hereof (the “Effective Date”), and is made and entered into by and
between James D. Palm (“Executive” or “you”) and Gulfport Energy Corporation, a
Delaware corporation (“Gulfport” or the “Company”).

RECITALS:

WHEREAS, Executive has been employed by Gulfport as its Chief Executive Officer
pursuant to the terms of an employment agreement dated November 7, 2012 (the
“Employment Agreement”);

WHEREAS, you and the Company desire an appropriate strategy for you to retire
and amicably end your career with the Company;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Retirement as Chief Executive Officer and Director. Effective as of the close
of business on February 15, 2014 (the “Retirement Date”), you will resign as the
Company’s Chief Executive Officer, as a member of the Company’s board of
directors, and from all other positions that you hold as an officer, employee or
director of the Company and its affiliates. Your status as a corporate officer,
director or any fiduciary position (including as a fiduciary of any employee
benefit plans sponsored by the Company or any affiliate) with the Company and
all affiliates will end on the Retirement Date and you hereby agree to submit
your written resignation from any such offices and positions upon request on or
after the Retirement Date, effective as of the Retirement Date.

2. Transition Consulting Services. Commencing on the Retirement Date and
continuing through the Last Service Date (defined below), Executive Agrees to
provide such advice and transition assistance to the Board and management of
Company as may be designated from time to time by the Company (hereinafter, the
“Services”). The period between the Retirement Date and the Last Service Date is
hereinafter referred to as the “Transition Period”). During the Transition
Period, you agree to spend sufficient time on Company matters so as to
facilitate an orderly transition of responsibilities to the new CEO and the
Board and to make yourself available up to 25 hours per month to attend to
Company matters as requested. Such services will be performed on mutually agreed
upon dates and such advisory services will not unreasonably interfere with your
other business or personal activities. In providing the Services during the
Transition period, you will be an independent contractor to the Company and will
not be considered for any purpose to be an employee or agent of the Company and
will not have the authority to speak on behalf of or bind the Company. However,
all compensation under this Agreement, including any compensation attributable
to the Services will be subject to tax withholding by the Company. The Company
may terminate this Agreement immediately and without prior notice if Executive
refuses to or is unable to perform the Services or is in breach of any material
provision of this Agreement. Executive’s “Last Service Date” will be the last
day of service as a consultant during the period starting on the Retirement Date
and ending on the third anniversary of the Retirement Date, or such earlier
termination date.



--------------------------------------------------------------------------------

3. Non-Competition. Due to Executive’s position with and relationship to the
Company and its affiliates, Executive has been responsible for developing and
maintaining (in whole or in part) the goodwill of the Company and its
affiliates. In the course of your employment by Company, you have had, and/or
shall have, access to confidential or proprietary data or information of the
Company and/or any affiliates of Company. The Company is an independent oil and
natural gas exploration and production company with its principal oil and
natural gas properties located in the West Cote Blanche Bay and Hackberry fields
in Louisiana, the State of Ohio and in the Niobrara Formation in Colorado and
equity interests in companies with oil and natural gas properties located in the
Permian Basin in Texas and the Canadian Oil Sands (the foregoing state (in the
case of Ohio), regions and/or formations, together with the States of West
Virginia and Pennsylvania, which are areas of expected future development in
connection with the Company’s Ohio activities, are collectively referred to as
the “Restricted Territory” and all manner of oil and natural gas exploration and
development operations are collectively referred to as the “Restricted
Business”). To protect the Company and its affiliates’ trade secrets and
relationships and goodwill with customers, during the period starting on the
Retirement Date and ending on the third anniversary of the termination of
Executive’s employment with the Company (the “Restriction Period”), Executive
shall not in any manner within the Restricted Territory, directly or indirectly,
participate or engage in, or manage, operate, consult with, render services for
or represent or own, directly or indirectly, alone or as a partner, joint
venturer, member, equity holder, employee, officer, director or otherwise, any
entity that is engaged in, the Restricted Business, including without
limitation, American Energy Partners, LP, or any affiliate or subsidiary entity
directly or indirectly controlled by or under common control with American
Energy Partners, LP or in which Aubrey McClendon has a significant involvement
as an officer, director, partner, member or equity holder or investor.
Notwithstanding the foregoing, this Section 3 shall not restrict Executive from
any of the following:

3.1 passive ownership of one percent (1%) or less of any (a) entity whose
securities have been registered under the Securities Act of 1933, as amended, or
Section 12 of the Securities Exchange Act of 1934, as amended or
(b) institutionally sponsored private debt or equity investment fund with over
$100,000,000 in assets under management in which such Member does not have the
ability to control or exercise any managerial influence over such fund;

3.2 (a) passive ownership of any real estate investment property or (b) passive
investments not involved in the Restricted Business having a value less than
$2,500,000 in each individual instance; or

3.3 active or passive involvement in oil and natural gas exploration and
production outside the Restricted Territory.

4. Compensation. In exchange for your transition consulting services and
non-competition obligations described above and satisfaction of all contractual
obligations under the terms of the Employment Agreement, you will receive the
following compensation and benefit treatment:

 

2



--------------------------------------------------------------------------------

4.1 Payments.

(a) Base Salary; Accrued Obligations. Through the Retirement Date, you will
receive payment in respect of your accrued and unused vacation, accrued but
unpaid base salary through the Retirement Date and reimbursement of unreimbursed
business expenses for which substantiation has been submitted in accordance with
the Company’s policies and procedures (collectively, the “Accrued Obligations”).

(b) COBRA. You will be offered the opportunity to receive continuation coverage
for yourself and your eligible dependents under the Company’s medical and dental
plans pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) following the Retirement Date.
Following the Retirement Date, the Company will pay the premiums to continue to
cover Executive’s and any of your eligible dependents’ medical and dental
benefit coverage under COBRA (provided that Executive is eligible and timely
elects COBRA coverage) until the earlier of eighteen (18) months after
Executive’s separation from service on the Retirement Date and the first date
that Executive and Executive’s eligible dependents are covered under another
employer’s program or the Company is no longer obligated to offer COBRA
continuation coverage to Executive (the “COBRA Subsidy Payment”); provided,
however, that, if the payment by the Company of the COBRA Subsidy Payment would
cause the imposition of any tax or other adverse consequences on the Company
under Section 4980D of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations thereunder, including without limitation,
Section 9815(b) of the Code, the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the Affordable Care Act, Section 2716 of the Public
Health Service Act or other applicable law, the parties agree to negotiate in
good faith an alternative arrangement for providing such benefits in an
economically neutral manner which does not cause the imposition of such tax and
adverse consequences, and if reasonably determined by the Company’s counsel or
accountants that such alternative arrangement is not viable because the cost to
the Company will exceed $20,000 (including the direct cost of providing such
benefits to Executive and the imposition of any tax or other adverse
consequences on the Company under Section 4980D of the Code), then no such COBRA
Subsidy Payments will be due or be made on behalf of Executive.

(c) Severance Pay. You will be entitled to a lump sum payment of severance in an
amount equal to $1,800,000, which is equivalent to two years times the sum of
(1) your annual Base Salary and (2) Minimum Annual Bonus (“Severance Pay”).

(d) Consulting and Non-Competition Fees. As consideration for your agreement to
provide transition consulting services under Section 2 and your agreement not to
compete under Section 3, you will receive consulting and non-competition fees at
an annual rate of $200,000 per year, payable in arrears in three annual
installments on February 15, 2015, February 15, 2016 and February 15, 2017,
subject to the requirements of Section 5. Executive will be paid the consulting
and non-competition fees due and payable each year through the end of the
Restriction Period or earlier termination of the Agreement. In the event of the
Executive’s death or upon the occurrence of a change in control event (as
defined in Treas. Reg. §1.409A-3(i)(5)(iv)), the amount of any

 

3



--------------------------------------------------------------------------------

remaining consulting and non-competition fees will be accelerated and will be
paid to the Executive, or in the event of death to the Executive’s surviving
spouse or to Executive’s estate if there is no surviving spouse, on the 60th day
following the executive’s death or on the 5th business day following a change in
control event.

4.2 Equity Awards. All unvested stock options, restricted stock or other equity
compensation granted to Executive prior to the Retirement Date will fully vest
as of the Retirement Date. In addition, as additional consideration for your
agreement to provide transition consulting services under Section 2 and your
agreement not to compete under Section 3, Executive will receive a Restricted
Stock Unit Award in the amount of 80,000 shares of Company common stock that
will vest and be settled as follows:

 

Vesting Date Based on Anniversary of Retirement Date

   Vested Shares      Settlement Date  

1st Anniversary

     26,666         15 days after Vesting Date   

2nd Anniversary

     26,666         15 days after Vesting Date   

3rd Anniversary

     26,668         15 days after Vesting Date   

In the event of the Executive’s death or upon the occurrence of a change in
control event (as defined in Treas. Reg. §1.409A-3(i)(5)(iv)), the amount of any
remaining unvested equity awards will be accelerated and will be paid to the
Executive, or in the event of death to the Executive’s surviving spouse or to
Executive’s estate if there is no surviving spouse, on the 60th day following
the executive’s death or on the fifth business day following a change in control
event.

4.3 Other Compensation Matters. Notwithstanding anything to the contrary
contained in this Agreement (including the Release set forth in Section 7
hereof), you hereby acknowledge that, in connection with your retirement and
ceasing to be an employee of the Company, you will not be entitled to receive
from the Company or an affiliate (i) any additional severance pay or benefits
except as provided in Section 4.1 and Section 4.2, or (ii) any retiree
termination welfare benefits (other than health care continuation coverage that
you may be entitled to elect pursuant to Section 4980B of the Code and except as
provided in Section 4.1(b)), in each case including, but not limited to any
severance pay or benefits pursuant to the Employment Agreement. Your
participation in all Company perquisites will cease as of the Retirement Date.

5. Restrictive Covenants. The provisions of Section 4, Section 8, Section 9, and
Section 10 of the Employment Agreement will survive the termination of your
employment and are incorporated in this Section 5 by reference (the “Restrictive
Covenants”). Payments to you under Section 4.1 and Section 4.2 will be
conditioned on your continued compliance with the provisions of the Restrictive
Covenants and the provisions of this Agreement. In the event of any violation by
you of the Restrictive Covenants or the provisions of this Agreement, no further
payments will be made under Section 4.1 and no additional vesting will occur
under Section 4.2. Your right to any unpaid payments under Section 4.1 and any
unvested equity awards under Section 4.2 will be forfeited.

 

4



--------------------------------------------------------------------------------

6. Cooperation. In order to ensure a smooth transition from Executive’s
employment with Company, Executive agrees to provide reasonable assistance to
and cooperation with Company following the Retirement Date in connection with
any Company matters for which Executive had knowledge or responsibility while
employed by Company. If Company is involved in any legal action or investigation
after Executive’s Retirement Date relating to events which occurred during
Executive’s employment, Executive will cooperate with the Company to the fullest
extent possible in the preparation, prosecution, or defense of the Company’s
case, including, but not limited to, the execution of affidavits or documents or
providing information requested by the Company. Company will reimburse Executive
for reasonable pre-approved out-of-pocket expenses and reasonable pre-approved
compensation (if Executive is no longer receiving consulting and non-competition
fees), taking into consideration Executive’s base salary at the Retirement Date,
for time related to such assistance.

7. Release. You hereby acknowledge that the Company’s obligations under
Section 4 hereof are in excess of any payments or benefits to which you are
entitled under law, contract or otherwise and are contingent upon your timely
execution of, and failure to revoke this Agreement, including the release of
claims set forth in this Section 7 (the “Release”). In the event that you do not
timely execute the Agreement or if you timely revoke the Agreement as described
below, the Company will have no obligations to you under this Agreement. For
purposes of this Section 7, “Releasees” include the Company and its affiliated
companies and their officers, directors, shareholders, employees, agents,
representatives, plans, trusts, administrators, fiduciaries, insurance
companies, successors, and assigns.

7.1 You, on behalf of yourself and your personal and legal representatives,
heirs, executors, successors and assigns, hereby acknowledge full and complete
satisfaction of, and fully and forever waive, release, and discharge Releasees
from any and all claims, causes of action, demands, liabilities, damages,
obligations, and debts (collectively referenced as “Claims”), of every kind and
nature, whether known or unknown, suspected or unsuspected, that you hold as of
the date you sign this Agreement, or at any time previously held against any
Releasee, arising out of any matter whatsoever (with the exception of breach of
this Agreement). This release specifically includes, but is not limited to, any
and all Claims:

(a) Arising out of or in any way related to your employment with or separation
of employment from the Company, or any contract or agreement between you and the
Company or the termination thereof;

(b) Arising out of or in any way related to any treatment of Executive by any of
the Releasees, which shall include, without limitation, any treatment or
decisions with respect to hiring, placement, promotion, discipline, work hours,
demotion, transfer, termination, compensation, performance review, or training;
(iv) any statements or alleged statements by the Company or any of the Releasees
regarding Executive, whether oral or in writing; (v) any damages or injury that
Executive may have suffered, including without limitation, emotional or physical
injury, compensatory damages, or lost wages; or (vi) employment discrimination,
which shall include, without limitation, any individual or class claims of
discrimination on the basis of age, disability, sex, race, religion, national
origin, citizenship status, marital status, sexual preference, or any other
basis whatsoever.

 

5



--------------------------------------------------------------------------------

(c) Arising under or based on the Equal Pay Act of 1963 (EPA); Title VII of the
Civil Rights Act of 1964, as amended (Title VII); Section 1981 of the Civil
Rights Act of 1866 (42 U.S.C. §1981); the Civil Rights Act of 1991 (42 U.S.C.
§1981a); the Americans with Disabilities Act of 1990, as amended (ADA); the
Family and Medical Leave Act of 1993, as amended (FMLA); the Genetic Information
Nondiscrimination Act of 2008 (GINA); the National Labor Relations Act (NLRA);
the Worker Adjustment and Retraining Notification Act of 1988 (WARN); the
Uniform Services Employment and Reemployment Rights Act (USERRA); the
Rehabilitation Act of 1973; the Occupational Safety and Health Act (OSHA); the
Employee Retirement Income Security Act of 1974 (ERISA) (except claims for
vested benefits, if any, to which you are legally entitled); the False Claims
Act; Title VIII of the Corporate and Criminal Fraud and Accountability Act, as
amended (18 U.S.C. §1514A) (Sarbanes-Oxley Act); the federal Whistleblower
Protection Act and any state whistleblower protection statute(s); or any other
fair employment practices statute(s) of any state;

(d) Arising under or based on any other federal, state, county or local law,
statute, ordinance, decision, order, policy or regulation prohibiting employment
discrimination; providing for the payment of wages or benefits (including
overtime and workers’ compensation); or otherwise creating rights or claims for
employees, including, but not limited to, any and all claims alleging breach of
public policy; the implied obligation of good faith and fair dealing; or any
express, implied, oral or written contract, handbook, manual, policy statement
or employment practice, including, but not limited to, the Employment Agreement;
or alleging misrepresentation; defamation; libel; slander; interference with
contractual relations; intentional or negligent infliction of emotional
distress; invasion of privacy; assault; battery; fraud; negligence; harassment;
retaliation; or wrongful discharge; and

(e) Arising under or based on the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended by the Older Workers Benefit Protection Act (“OWBPA”), and
alleging a violation thereof by any Releasee, at any time prior to the date you
sign this Agreement.

7.2 You agree that, except as set forth in this Agreement, you are not entitled
to any payment or benefits from any of the Releasees, including, but not limited
to, any payments or benefits under any plan, program or agreement with any
Releasee, including, but not limited to, the Employment Agreement.

7.3 Nothing contained in this Release will (i) release any claim that cannot be
waived under applicable law, (ii) release your rights to any benefits under any
employee welfare benefit plan of the Company, the 401(k) Plan or with respect to
the right to elect health care continuation under COBRA, (iii) release any
entitlement to or with respect to indemnification which you may have pursuant to
the Company’s bylaws, any policy of insurance maintained by the Company or
otherwise under law, or (iv) be construed to release your rights under this
Agreement or be construed to prohibit or restrict you in any manner from
bringing appropriate proceedings to enforce this Agreement. You acknowledge that
your execution of this Agreement terminates any claims you previously held to
any and all compensation and employee benefits, other than those specifically
identified in this Agreement.

 

6



--------------------------------------------------------------------------------

7.4 By signing this Agreement, you represent that you have not commenced or
joined in any claim, charge, action or proceeding whatsoever against any of the
Releasees arising out of or relating to any of the matters set forth in this
paragraph 6. You further represent that you will not be entitled to any personal
recovery in any action or proceeding that may be commenced on your behalf
arising out of the matters released hereby.

8. General Provisions.

8.1 Severability. It is the desire and intent of the parties that the provisions
of this Agreement will be enforced to the fullest extent permissible. In the
event that any one or more of the provisions of this Agreement will be held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remainder of this Agreement will remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.
Moreover, if any one or more of the provisions contained in this Agreement is
held to be excessively broad as to duration, scope, activity or subject, such
provisions will be construed by limiting and reducing them so as to be
enforceable to the maximum extent compatible with applicable law.

8.2 No Admission. By entering into this Agreement, the parties do not admit to,
and expressly deny, any wrongdoing.

8.3 Return of Property. You agree to return to the Company, on or prior to the
Retirement Date, all files, records, documents, reports, computers and other
property of the Company in your possession or control, including, but not
limited to, any documents or other materials containing Confidential
Information, and you further agree that you will not keep, transfer or use any
copies or excerpts of the foregoing items. The Company agrees to transfer title
to and Executive will be entitled to retain the Company provided automobile
currently provided for his use.

8.4 Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement will be in writing and will be effective when
delivered in person, consigned to a reputable national or international courier
service (including Federal Express), and addressed to you at your last known
address on the books of the Company or, in the case of the Company, at the
Company’s principal place of business, attention of the President of the
Company, or to such other address as either party may specify by notice to the
other actually received.

8.5 Successors and Assigns. This Agreement is personal to you and, without the
prior written consent of the Company, will not be assignable by you otherwise
than by will or the laws of descent and distribution. This Agreement will inure
to the benefit of and be enforceable by your legal representatives. This
Agreement will inure to the benefit of and be binding upon the Company and its
successors and assigns.

8.6 Governing Law; Captions; Amendment. This Agreement will be governed by, and
construed in accordance with, the laws of the State of Oklahoma, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and will have no force or effect. This
Agreement may not be amended or modified except by a written agreement executed
by the parties hereto or their respective successors and legal representatives.

 

7



--------------------------------------------------------------------------------

8.7 Code Section 409A Compliance. The Company and you each hereby affirm that it
is their mutual view that the provision of payments and benefits described or
referenced herein are either exempt from or intended to be in compliance with
the requirements of Section 409A of the Code and the Treasury regulations
relating thereto (“Section 409A”) and that each party’s tax reporting will be
completed in a manner consistent with such view. The Company and you each agree
that upon the Retirement Date, you will experience a “separation from service”
for purposes of Section 409A. Any payments that qualify for the “short-term
deferral” exception or another exception under Section 409A will be paid under
the applicable exception. For purposes of the limitations on nonqualified
deferred compensation under Section 409A of the Code, each payment of
compensation under this Agreement will be treated as a separate payment of
compensation. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, consulting and noncompetition fee amounts in Section 4.1(d)
that would otherwise be payable pursuant to this Agreement on account of
separation from service during the six-month period immediately following the
Retirement Date will instead be paid on the first business day after the date
that is six months following the Retirement Date (or death, if earlier).
Notwithstanding anything to the contrary in this Agreement, all reimbursements
and in-kind benefits provided under this Agreement will be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (x) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year; (y) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (z) the right to reimbursement or
in kind benefits is not subject to liquidation or exchange for another benefit.
Neither the Company nor its affiliates will be liable in any manner for any
federal, state or local income or excise taxes (including but not limited to any
taxes under Sections 409A of the Code), or penalties or interest with respect
thereto, as a result of the payment of any compensation or benefits hereunder or
the inclusion of any such compensation or benefits or the value thereof in your
income. You acknowledge and agree that the Company will not be responsible for
any additional taxes or penalties resulting from the application of
Section 409A.

8.8 Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all amounts that
are required or authorized to be withheld, including, but not limited to,
federal, state, local and foreign taxes to be withheld by applicable laws or
regulations.

8.9 Preparation of Agreement. This Agreement will be interpreted in accordance
with the plain meaning of its terms and not strictly for or against any of the
parties hereto. Regardless of which party initially drafted this Agreement, it
will not be construed against any one party, and will be construed and enforced
as a mutually-prepared document.

 

8



--------------------------------------------------------------------------------

8.10 Entire Agreement. This Agreement constitutes the entire agreement between
you and the Company with respect to the subjects addressed herein, and together
with the Restrictive Covenants that survive in the Employment agreement,
supersede all prior agreements, understandings and representations, written or
oral, with respect to those subjects, including, but not limited to the,
Employment Agreement. Without limiting the generality of the foregoing, you
acknowledge that the Employment Agreement (other than the Restrictive Covenants
that survive pursuant to Section 5 hereof) will be terminated upon the
effectiveness of this Agreement.

8.11 Legal Fees. The Company will reimburse you for the legal fees, incurred by
you in connection with the negotiation and execution of this Agreement, up to a
maximum of $5,000. Such reimbursement will be made by the Company within twenty
business days of your submission to the Company of an invoice or invoices from
counsel, which submission will be made no later than March 1, 2014.

8.12 Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, and which together will be deemed to be one and the
same instrument.

9. Consultation with Attorney; Voluntary Agreement. You understand and agree
that you have the right and have been given the opportunity to review this
Agreement and, specifically, the Release set forth in Section 7 above, with an
attorney of your choice. You also understand and agree that you are under no
obligation to consent to the Release. You acknowledge that you have read this
Agreement and the Release and understand their terms and that you enter into
this Agreement freely, voluntarily, and without coercion. You acknowledge that
you have been given at least twenty-one (21) days during which to review and
consider the provisions of this Agreement and, specifically, the Release set
forth in Section 7 above, although you may sign and return it sooner if you so
desire. You further acknowledge that you have been advised by the Company that
you have the right to revoke this Agreement for a period of seven (7) days after
signing it (the “Revocation Period”). You acknowledge and agree that, if you
wish to revoke this Agreement, you must do so in a writing, signed by you and
received by the Company to the attention of Michael Moore, President, no later
than 5:00 p.m. Central Time on the seventh (7th) day of the Revocation Period.
If no such revocation occurs, the General Release and this Agreement will become
effective on the eighth (8th) day following your execution of this Agreement.
You further acknowledge and agree that, in the event that you revoke this
Agreement, it will have no force or effect.

10. Other Representations. You agree to execute such documents and take such
actions as may be necessary or desirable to further effectuate the foregoing.
Executive, by his initials set forth below, acknowledges and agrees that he was
given a copy of this Agreement on the          day of January, 2014, to review
and consider execution of the terms and conditions contained herein.

 

 

Executive’s Initials

[Signature page follows]

 

9



--------------------------------------------------------------------------------

READ CAREFULLY BEFORE SIGNING

THIS SEPARATION AND RELEASE AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS AND A WAIVER OF YOUR RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT AS WELL AS OTHER FEDERAL, STATE AND LOCAL LAWS PROTECTING
EMPLOYEE RIGHTS. IF YOU SIGN THIS AGREEMENT, YOU ARE WAIVING ALL OF YOUR RIGHTS
TO ASSERT ANY CLAIMS UNDER THESE LAWS. PLEASE READ THIS AGREEMENT CAREFULLY AND
SEEK THE ADVICE OF AN ATTORNEY REGARDING THE LEGAL EFFECT OF SIGNING THIS
AGREEMENT.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written opposite their signature.

 

    “Executive” Date: January 31, 2014    

/s/ James D. Palm

    James D. Palm, an individual     “Company”     Gulfport Energy Corporation
Date: January 31, 2014     By:   /s/ Michael G. Moore       Michael Moore,
President

 

10